230 S.W.3d 382 (2007)
STATE of Missouri, Respondent,
v.
Richard GERMAN, Appellant.
No. WD 65814.
Missouri Court of Appeals, Western District.
August 21, 2007.
Laura G. Martin, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HARDWICK, P.J., ULRICH, and NEWTON, JJ.[1]

ORDER
PER CURIAM.
Richard German was convicted of first-degree statutory rape, two counts of first-degree statutory sodomy, two counts of incest, and a misdemeanor count of furnishing pornographic material to a minor. *383 On appeal, he challenges the sentences imposed on the rape and sodomy convictions, and he contends the misdemeanor charge was barred by the statute of limitations.
Upon review of the briefs and the record, we find no error and affirm the convictions and sentences. Because a written opinion would serve no jurisprudential purpose, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 30.25(b).
NOTES
[1]  Judge Ulrich retired after submission of the case.